Citation Nr: 9933530	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-00 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an increased (compensable) rating for service-
connected back strain.

Whether new and material evidence has been submitted to 
reopen a claim for arthritis, to include ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in November 1997 that denied the claimed benefits.

The Board notes that in a letter received in May 1997, the 
veteran appears to raise the issues of service connection for 
his neck and leg, as secondary to his service connected back 
strain.  These issues are referred to the RO for all further 
appropriate action.


REMAND

The Board notes that an authorization for release of 
information form received in August 1997 indicates that the 
veteran received treatment at the VA clinic in Boston in July 
1997.  The record does not indicate that the RO has attempted 
to obtain reports of this VA treatment.  In addition, the 
veteran has also indicated that he received VA treatment at 
the facility in West Roxbury or Jamaica Plain several years 
ago.  While the record does contain some VA records from this 
approximate time frame from the VA clinic in Worcester, it is 
not clear whether all VA treatment records cited by the 
veteran have been obtained.  These reports must be obtained 
prior to deciding the veteran's claim.  The United States 
Court of Appeals for Veterans Claims has ruled that in 
certain circumstances, records may be deemed to be 
constructively before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, any existing VA records 
must be obtained prior to further appellate consideration of 
the merits of the veteran's claim.  

With reference to the veteran's claim for an increased rating 
for service-connected back strain, the veteran has contended 
that he has pain and functional impairment due to his 
disability.  The Board notes that private treatment records 
dated in March and April 1997 document complaints of pain and 
increased fatigability.  The last VA examination of record, 
conducted in June 1997, is insufficient to assess the current 
state of the veteran's service-connected disability and any 
accompanying functional impairment.  Another VA examination 
is therefore necessary prior to rendering a decision in this 
case.

The United States Court of Appeals for Veterans Claims 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including 
during flare-ups.  In addition, the Court stressed that, 
because disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, it is essential that 
the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss 
with respect to all these elements.  See 38 C.F.R. 
§§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also be 
specifically addressed by the examiner.  Therefore, the 
examination and the readjudication requested on REMAND 
should include consideration of all the factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, in relation 
to the veteran's disability.

With respect to the question of whether new and material 
evidence has been submitted to reopen the service connection 
claim, it is noted that the United States Court of Veterans 
Appeals (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) set forth a test that required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  

In holding that the claim had not been reopened, the RO 
clearly relied on the Colvin test, noting in the pertinent 
rating action and the statement of the case, the following 
language:  

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for arthritis of the low back must be 
remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 
38 C.F.R. § 3.156(a) (1998) rather than under Colvin.  

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran 
and request that he specify all dates 
and locations of VA treatment for 
arthritis, to include ankylosing 
spondylitis, as well as any treatment 
for his service-connected back strain 
since discharge from service.  The RO 
should thereafter obtain all records, 
not already on file, of VA treatment for 
the above conditions, to include any 
records of treatment at the West Roxbury 
and Jamaica Plain VA clinics since 
discharge from service.  All records 
obtained should thereafter be associated 
with the claims folder.

2.  The RO should further request that 
the veteran submit the names and 
addresses of all private health care 
providers who have evaluated or treated 
him for symptoms related to his service-
connected back strain since August 1997.  
After securing any necessary releases, 
the RO should request any previously 
unobtained medical records for 
association with the claims folder.

3.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
his service-connected back strain.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special 
tests and studies should be conducted to 
include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  The orthopedic 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe 
in detail the presence or absence and 
the extent of any functional loss due to 
the veteran's service-connected 
disability, to the extent that such 
symptoms can be distinguished from 
symptoms related to any non-service 
connected back disorders.  The examiner 
should be asked to determine whether the 
affected area exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the affected area is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

4.  Upon completion of the above 
requested development of the record, the 
RO should undertake any further 
development deemed appropriate and again 
consider the veteran's claim.  In 
considering the veteran's claim 
concerning his service-connected back 
strain, the RO should take particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with 
a supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given 
an opportunity to respond.

5. The RO should also readjudicate the 
issue of whether new and material 
evidence has been submitted sufficient to 
reopen the claim for entitlement to 
service connection for the arthritic 
condition involving the low back.  In 
light of the Hodge decision, the RO 
should consider whether the evidence 
submitted by the veteran is "material" 
as defined under 38 C.F.R. § 3.156(a) 
(1998) rather than under Colvin.  If any 
benefit sought by the veteran is not 
granted, a supplemental statement of the 
case should be issued.  The veteran 
should be given an opportunity to respond 
thereto.  


Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












